Per Curiam,
In a proceeding instituted by Josephine A. Coles, under the Act of May 4, 1855, P. L. 430, the court below made a decree securing to her the privileges of a feme sole trader, and from it her husband has taken this appeal. His appeal, if he had a right to take it, is to be treated merely as a certiorari. As to his objection that the court erred in taking jurisdiction, it is sufficient to say that in addition to the appellee’s averments in her petition that she was the wife of the appellant and the owner of real estate, there is jurisdictional averment of his desertion of her. This was sufficient to give the court jurisdiction; and it further appears from the record that, before the court granted her a certificate, it had appeared that due notice of the hearing of the application had been given to the husband and that the court had been satisfied by the testimony of at least two responsible witnesses of the justice and propriety of the petitioner’s application. This met every requirement of the fourth section of the act.
The second objection of the appellant is that his wife •was not a competent witness. No objection was made to her competency when she was called and examined; but, aside from this, two other witnesses were called, who testified that the husband had not lived with her for more than a year before her application was filed.
Decree affirmed at appellant’s costs.